Citation Nr: 1130501	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the RO at a hearing in July 2008.  A transcript of this proceeding has been associated with the claims file.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence includes diagnoses of adjustment reaction and major depressive disorder.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's hypertension existed prior to service and increased in severity during service. 

2.  The Veteran's current bilateral hearing loss did not exist prior to military service, or within one year after service, and there is no competent medical evidence linking the Veteran's current bilateral hearing loss with his military service.

3.  The Veteran's current pes planus did not exist prior to military service, and there is no competent medical evidence linking the Veteran's current pes planus with his military service.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Service connection for pes planus is not established.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current hypertension, bilateral hearing loss, and bilateral pes planus are related to his service with the United States Army from January 1968 to January 1970.  With regard to all the claimed disorders, he contends that he suffered from hypertension, bilateral hearing loss, and pes planus prior to service and that these conditions were aggravated by his military service.  With regard to the bilateral hearing loss specifically, he contends that he was exposed to loud explosions and gunfire while stationed in Vietnam.  He attributes his current bilateral hearing loss to this acoustic trauma.  

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

1.  Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

Upon pre-induction examination in September 1967, the Veteran reportedly had a blood pressure reading of 138/88.  Also, in a September 1967 Report of Medical History the Veteran reported "yes" to "high or low blood pressure."  

Service treatment records show that the Veteran reported a history of high blood pressure in September 1968.  Blood pressure readings at that time were 150/100, 160/96 (standing), 160/100 (sitting), and 164/102 (lying down).  It was indicated that the Veteran was to be started on blood pressure medication.      

Upon separation examination in January 1970 the Veteran had a blood pressure reading of 170/110 and it was indicated that the Veteran would see a doctor about reinstating blood pressure medication.  Again, in a January 1970 Report of Medical History the Veteran reported "yes" to "high or low blood pressure."  It was indicated that the Veteran had a history of hypertension prior to service, highly labile, and was under treatment for this until six months earlier.    

The Veteran submitted a claim for service connection for hypertension in August 2005.  In connection with this claim he submitted private treatment records dated from July 1996 to June 2005 which show treatment for hypertension.  

The Veteran was afforded a VA hypertension examination in March 2006.  The examiner reviewed the claims file, including the Veteran's service treatment records.  The examiner noted that the Veteran was diagnosed with hypertension in 1953/54.  He was started on his medications then.  He joined the Army in January 1968 and his antihypertensive medications were discontinued when he was in service.  In September 1968, his blood pressure was elevated to 150/100, 160/96, and 160/100.  The Veteran reported that he saw "floaters" in his eyes.  He saw a physician and took a one day sick call.  He was told to control his salt.  He was not put back on his medications.  In his separation physical, his blood pressure was also elevated.  When the Veteran was discharged from service, he was restarted on medication and his blood pressure became well controlled.  The examiner opined that the Veteran's hypertension was aggravated in service, more likely than not, secondary to his blood pressure medications being stopped when he joined the service.    

The September 1967 pre-induction examination documented a pre-service diagnosis of  hypertension.  As such, the Board finds that the Veteran's hypertension preexisted military service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board further finds that the Veteran's hypertension was aggravated by military service.  Service treatment records show a marked increase in blood pressure readings: 139/88 in a September 1967 pre-induction examination; 150/100, 160/96, 160/100, and 164/102 in September 1968; and 170/220 on separation examination in January 1970.  Furthermore, the March 2006 VA examiner opined that the Veteran's hypertension was aggravated during military service, secondary to his blood pressure medications being stopped during service.  Given that opinion, the Board finds that service connection for hypertension is warranted.  The VA examiner provides a plausible basis to conclude that the Veteran's pre-existing hypertension was aggravated during military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for hypertension.  38 U.S.C.A. § 5107(b).  
   

2.  Bilateral hearing loss

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in September 1967 which shows the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
15
15
35
Left Ear
5
5
15
15
35

The examiner assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Also, in his September 1967 Report of Medical History the Veteran reported "yes" to "ear nose or throat trouble" but denied "hearing loss."  

Service treatment records are negative for complaints of or treatment for bilateral hearing loss or tinnitus.  An audiological examination upon separation in January 1970 shows hearing as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
10
5
10
Left Ear
5
5
5
10
10

In his January 1970 Report of Medical History the Veteran denied "hearing loss."

In August 2005, approximately 35 years after his discharge from service, the Veteran submitted a claim for service connection for bilateral hearing loss.  The Veteran was afforded a VA audiological examination in March 2006.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
15
45
45
Left Ear
5
10
15
50
60


Speech Recognition
Right Ear
100%
Left Ear
100%
 
During the March 2006 VA examination, the Veteran reported that he served on active duty from January 1968 to January 1970 and indicated that he was a helicopter mechanic and that ear protection was not provided.  While in Vietnam, the Veteran reported additional military noise exposure from artillery fire and various explosions.  Subsequent to separation from service, the Veteran indicated that he was a field mechanic for Caterpillar Company working on heavy equipment over a five year period of time, although he indicated use of ear protection.  The Veteran indicated that he spent another 18 years working in a water treatment facility, which was not noisy, and that ear protection was not required.  For the past eight months, the Veteran indicated that he worked as a welder and that ear protection was mandatory.  

The Veteran provided a long history of bilateral progressive hearing loss, which he felt, actually had onset before he entered the service, or at least he was told that he had some hearing loss prior to military enlistment.  The Veteran indicated that his hearing had declined steadily over many years.  He also provided a 15-year history of bilateral constant tinnitus, which he indicated is of about moderate severity.  

The examiner wrote that, according to the Veteran's service treatment records, he had significant audiometric threshold shifts recorded on an examination dated in September 1967.  Significantly, the Veteran showed 35 dB threshold shifts noted in both ears at 4000 Hz.  However, at separation from service, the Veteran had completely normal audiometric thresholds recorded at that time, from 500 Hz through 6000 Hz.  There were no significant threshold shifts noted at that time.  Also, on a historical standard form 89, the Veteran had no complaints of hearing loss or tinnitus recorded at separation form service.  The examiner's review of the service treatment records also included sick call records, which did not reveal complaints of hearing loss or tinnitus.  The examiner diagnosed bilateral high frequency sensorineural hearing los and bilateral constant tinnitus.  

Based on a review of the service treatment records, the examiner opined that there was no clear and convincing evidence that the Veteran's hearing loss was incurred while on active duty.  Although the Veteran had significant audiometric threshold shifts noted at military enlistment, at separation from service there were no threshold sifts noted at all.  This would strongly suggest that the threshold shifts noted prior to military enlistment unlikely represented permanent threshold shifts and unlikely represented chronic hearing loss.  Since the Veteran did have normal audiometric threshold recorded at separation from service and no complaints of hearing loss or tinnitus recorded at separation from service, the examiner opined that the Veteran's hearing loss and tinnitus have occurred subsequent to service.  The most likely etiology would be a combination of genetic and environmental factors that have occurred subsequent to separation from service.  The dominant etiology would most likely be presbycusis.  Since hearing loss caused by acoustic trauma occurs within the time frame of exposure to noise, the likely etiology of current hearing loss would not likely be related to military acoustic trauma.  Therefore, the examiner opined that it was less likely than not that the Veteran's current hearing loss and tinnitus would be related to military noise exposure/acoustic trauma.  

To rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

Initially, the Board notes that the March 2006 VA audiological evaluation report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  However, there is no clear and unmistakable evidence that bilateral hearing loss preexisted service.  While the September 1967 preinduction examination shows decreased hearing in both ears at 4000 Hz, the Veteran's PULHES physical profile shows normal hearing upon entrance.  No specific hearing defect was noted, so the Veteran is presumed sound upon entry into service.  As there is no clear and unmistakable evidence demonstrating that the Veteran's bilateral hearing loss existed prior to military service, the presumption of soundness has not been rebutted and continues to attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  

Given the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  First, there is no evidence of bilateral hearing loss in the Veteran's service treatment records.  As above, examination reports dated in September 1967 and January 1970 show normal hearing.  Additionally, private treatment records dating between August 2001 and February 2005 reflect negative histories as to hearing loss and indicate that hearing was "grossly normal" in January 2002 and November 2004.  The first objective showing of hearing loss in the record is the March 2006 VA audiological examination report, approximately 36 years after service.  Also, there is no link between the Veteran's current bilateral hearing loss and military service.  In fact, the March 2006 VA examiner provided an opinion that the Veteran's hearing loss was not related to military service.  Significantly, the examiner noted that the most likely etiology would be a combination of genetic and environmental factors that have occurred subsequent to separation from service, the dominant etiology being presbycusis.  The examiner also noted that since hearing loss caused by acoustic trauma occurs within the time frame of exposure to noise, the likely etiology of current hearing loss in the Veteran's would not likely be related to military acoustic trauma.  There is no contrary medical evidence of record.   

While the Veteran contends that his bilateral hearing loss is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The March 2006 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the March 2006 VA examiner's opinion is the most probative evidence of record.  

Any statements as to continuous bilateral hearing loss since service are not found to be persuasive in light of the fact that the Veteran specifically denied such complaints upon separation and during treatment between July 2001 and February 2005, and there is no record of a diagnosis of bilateral hearing loss until 36 years after service.  Thus, the Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweigh his current statements regarding continuity of symptomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The opinion of the March 2006 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.  As there is no medical evidence that the Veteran's current bilateral hearing loss is related to his military service, his claim for service connection must be denied.  

3.  Pes planus

While service treatment records show an isolated incident of athlete's foot in July 1968, the records are negative for pes planus (i.e., flat feet).  Significantly, in a September 1967 pre-induction examination and January 1970 separation examination the Veteran had normal feet.  Also, in Reports of Medical History dated in September 1967 and January 1970 the Veteran denied "foot trouble."  Furthermore, both the September 1967 and January 1970 examiners assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES, indicating a higher level of medical fitness, specifically with regard to the lower extremities.  
 
The first evidence of pes planus is an April 2006 VA treatment record showing a diagnosis of pes planus with bilateral plantar discomfort and numbness.  It was indicated that the Veteran was referred to prosthetics and would pursue getting a better arch supporting pair of steel toe shoes.  

In a March 2008 VA Form 9 the Veteran indicated that his pre-induction examination found the Veteran to be fit for service.  The Veteran denied prior problems with his feet before entering service, and contended that he did not have problems with his feet prior to service but that the boots he wore during service and the long hours of marching "aggravated" his feet.

As above, to rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  There is no clear and unmistakable evidence that pes planus preexisted service.  As above, the September 1967 preinduction examination does not show any indication of pes planus.  As there is no clear and unmistakable evidence demonstrating that the Veteran's pes planus existed prior to military service, the presumption of soundness has not been rebutted and continues to attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  

The Board finds that the preponderance of the evidence is against service connection for pes planus.  First, there is no evidence of pes planus in service or within one year after service.  As above, the September 1967 pre-induction examination and January 1970 separation examination show that the Veteran had normal feet.  Also, in Reports of Medical History dated in September 1967 and January 1970 the Veteran denied "foot trouble."  Moreover, both the September 1967 and January 1970 examiners assigned a numerical designation of 1 under all of the categories on the Veteran's physical profile or PULHES, indicating a higher level of medical fitness, specifically with regard to the lower extremities.  
Furthermore, there is no evidence of pes planus until at least 2006, approximately 36 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current pes planus to an incident of the Veteran's active military service.  

While the Veteran contends that his pes planus is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  As above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones, 12 Vet. App. at 465.  Here, any statements as to continuous pes planus since service are not found to be persuasive in light of the fact that the Veteran specifically denied such complaints upon separation and there is no record of a history suggestive of pes planus or diagnosis of pes planus until 36 years after service.  The Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweigh his current statements regarding continuity of symptomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

As there is no medical evidence that the Veteran's current pes planus is related to his military service, his claim for service connection must be denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2005  and March 2006 letters and the claims were readjudicated in a November 2007 statement of the case and March 2008 and March 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate audiological and hypertension examinations, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the Veteran has been notified about the reported records which were unavailable.  See, e.g., March 2009 supplemental statement of the case (notifying Veteran of absence of records associated with treatment by B.C.).  

VA need not conduct an examination with respect to the pes planus claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no competent evidence that suggests a causal link between the Veteran's pes planus and any incident of active duty.  Indeed, in view of the absence of pes planus during military service and the 36 year gap between the claimed disorder and active duty, relating the Veteran's current pes planus to his military service would be entirely speculative.  Therefore, there is no duty to provide an examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for hypertension is granted.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral pes planus is denied.  


REMAND

Additional evidentiary development under the duty to assist is required on the claim of service connection for a psychiatric disorder.  Specifically, based on the history of depression and excess worry at separation; the post-service diagnoses of adjustment disorder, major depressive disorder, and PTSD; the amendment of the regulation governing service connection for PTSD; and the evidence of service in a combat zone, a new examination is needed.  See 38 U.S.C.A. § 5103A (d).  

Additionally, because the matter is already being remanded, the Veteran should again be advised that verification efforts cannot be undertaken on his reported stressors until more specific information is provided, such as the approximate date of each reported stressor, and he should be asked to provide such information.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the issue of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran should be advised that verification efforts cannot be undertaken on the reported stressors until more specific information is provided, such as the approximate date of each reported stressor, and he should be asked to provide more specific information for each stressor.  

2.  Obtain all outstanding and relevant VA treatment records.  The Veteran should also be asked about the existence of any outstanding non-VA treatment records, and all reported non-VA treatment records should be requested.  

3.  After completion of the foregoing, schedule the Veteran for a VA mental health examination.  The claims file should be made available to the examiner for review.  Prior to the examination, specify for the examiner whether the appellant served in a combat area and what non-combat area stressor or stressors it has determined are established by the record, and the examiner must be instructed which of those events may be considered for the purpose of determining whether the appellant was exposed to a stressor in service. 

If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, onset in, was aggravated by, or was caused by service.   

An explanation for any opinion expressed should be provided.    

4.  Then, review the record and ensure that all the above actions are completed.  When satisfied that the record is complete and the psychiatric examination, if appropriate, is adequate for rating purposes, the claim should be readjudicated with consideration of 38 C.F.R. § 3.304(f).  If the claim is still denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


